DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/03/2019, 11/01/2019, 11/26/2019, 01/17/2020, 01/23/2020, 01/24/2020, 05/04/2020, 05/12/2020, 06/26/2020, 08/25/2020, 09/02/2020, 12/29/2020, 02/04/2021, 04/07/2021, and 09/17/2021 were filed after the filing date of the application on 06/05/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “0≤r≤0.3a” where “r”, defined in claim 1, is a distance between a gravity center G1 and a lattice point O(x,y). Claim 1 also devices “a vector from the lattice point O(x, y) to the gravity center G1 is directed in a specific direction”. Accordingly, when “r” is 0, there is no distance between the a gravity center G1 and a lattice point O(x,y). The only vector with a magnitude of 0 is the zero vector and the zero vector does not have a specific direction. Accordingly, it is unclear how r may equal 0 and also allow “a vector from the lattice point O(x, y) to the gravity center G1 is directed in a specific direction”. For the purpose of this Office Action outside of the rejections under 35 U.S.C. 112, the Office will interpret claim 3 as requiring “0<r≤0.3a”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwahashi et al. (US 2014/0355635 A1), hereafter Iwahashi, in view of Otsuka et al. (US 2008/0240179 A1), hereafter Otsuka.
Regarding claim 1, Iwahashi discloses a semiconductor light-emitting module (Title; Fig. 45; Fig. 46) comprising: a plurality of semiconductor ([0116]) light-emitting elements (Figs. 45 and 46 elements CH1-CH4; Fig. 46 elements CH) each having a first surface from which light is outputted (Fig. 1 element 20 where hvL is emitted) and a second surface opposing the first surface (Fig. 1 element 26); and a support substrate (Figs. 45 and 46 element 100) having a third surface (Fig. 45 and 46 element 100 where elements CH1-CH4 are placed), a fourth surface opposing the third surface (Fig. 43 shows an upper and lower surface of element 100), and a plurality of drive electrodes respectively corresponding to the plurality of semiconductor light-emitting elements (Figs. 45-46 elements CH1-CH4 and 100; Fig. 1 element 26; [0267] describes the chips being selectively driven; Fig. 1 shows the electrode on the bottom surface of the photonic crystal surface emitting layer. Accordingly, a person of ordinary skill in the art would understand support substrate 100 to have a plurality of drive electrodes in order to allow 
Iwahashi does not explicitly disclose in a state that a virtual square lattice constituted by M1 (an integer of one or more)×N1 (an integer of one or more) unit configuration regions R each having a square shape is set on an X-Y plane in an XYZ orthogonal coordinate system defined by a Z-axis coinciding with a normal direction of the first surface and the X-Y plane, which includes X and Y axes orthogonal to each other and coincides with one surface of the phase modulation layer including the plurality of modified refractive index regions, the arrangement pattern is defined such that a gravity center G1 of the modified refractive index region positioned in a unit configuration region R(x, y) is separated from a lattice point O(x, y) as a center of the unit configuration region R(x, y) by a distance r in the unit configuration region R(x, y) on the X-Y plane, specified by a coordinate component x (an integer of one or more and M1 or less) in an X-axis direction and a coordinate component y (an integer of one 
However, Otsuka discloses in a state that a virtual square lattice constituted by M1 (an integer of one or more)×N1 (an integer of one or more) unit configuration regions R each having a square shape is set on an X-Y plane in an XYZ orthogonal coordinate system defined by a Z-axis coinciding with a normal direction of the first surface and the X-Y plane, which includes X and Y axes orthogonal to each other and coincides with one surface of the phase modulation layer including the plurality of modified refractive index regions, the arrangement pattern is defined such that a gravity center G1 of the modified refractive index region positioned in a unit configuration region R(x, y) is separated from a lattice point O(x, y) as a center of the unit configuration region R(x, y) by a distance r in the unit configuration region R(x, y) on the X-Y plane, specified by a coordinate component x (an integer of one or more and M1 or less) in an X-axis direction and a coordinate component y (an integer of one or more and N1 or less) in a Y-axis direction, and a vector from the lattice point O(x, y) to the gravity center G1 is directed in a specific direction (Figs. 2, 3, and 9, [0037], [0056]). The advantage is to be able to adjust the intensity of the feedback light on demand ([0009]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Iwahashi with disclose in a state that a virtual square lattice constituted by M1 (an integer of one or more)×N1 (an integer of one or more) unit configuration regions R each having a square shape is set on an X-Y plane in an XYZ orthogonal coordinate system defined by a Z-axis coinciding with a normal direction of the first surface and the X-Y plane, which includes X and Y axes orthogonal to each other and coincides with one surface of the phase modulation layer including the plurality of modified refractive index regions, the arrangement pattern is defined such that a gravity center G1 of the modified refractive index region positioned in a unit configuration region R(x, y) is separated from a lattice point O(x, y) as a center of the unit configuration region R(x, y) by a distance r in the unit configuration region R(x, y) on the X-Y plane, 
Regarding claim 5, Iwahashi further discloses at least any of a shape defined on the X-Y plane, an area defined on the X-Y plane, and the distance r defined on the X-Y plane is coincident in all of the plurality of modified refractive index regions in the phase modulation layer in at least one semiconductor light-emitting element among the plurality of semiconductor light-emitting elements including the first and second semiconductor light-emitting elements (Fig. 45 shows CH1-CH4 have the same perturbation patterns on each chip).
Regarding claim 6, Iwahashi further discloses shapes of the plurality of modified refractive index regions on the X-Y plane are any of a perfect circle, a square, a regular hexagon, a regular octagon, a regular hexadecagon, an equilateral triangle, a right-angled isosceles triangle, a rectangle, an ellipse, a shape in which two circles or ellipses partially overlap each other, an egg shape obtained by deforming an ellipse such that a dimension in a short-axis direction in a vicinity of one end portion along a long axis is smaller than a dimension in the short-axis direction in a vicinity of another end portion, a teardrop shape obtained by deforming one end portion of an ellipse along a long axis into a sharp end portion protruding along a long-axis direction, an isosceles triangle, an arrow shape in which one side of a rectangle forms a triangular notch and a side opposing the one side forms a triangular protrusion, a trapezoid, a pentagon, and a shape in which two rectangles partially overlap each other (Figs. 9A-16B; Figs. 18A-26A).
Regarding claim 7, Iwahashi further discloses in at least one semiconductor light-emitting element among the plurality of semiconductor light-emitting elements, the phase modulation layer includes: an inner region constituted by M1×N1 unit configuration regions R; and an outer region 
Regarding claim 8, Otsuka further discloses in at least one semiconductor light-emitting element among the plurality of semiconductor light-emitting elements, the phase modulation layer includes a plurality of lattice-point-located modified refractive index regions arranged in the M1×N1 unit configuration regions R, respectively, the plurality of lattice-point-located modified refractive index regions each having a gravity center G2 coinciding with the lattice point O of the corresponding unit configuration region R (Fig. 3 element 33) for the same reasons as outlined above.
Regarding claim 9, Iwahashi further discloses selecting one or more semiconductor light emitting elements, as objects to be driven, from among the plurality of semiconductor light-emitting elements including the first and second semiconductor light-emitting elements; and controlling operations of the selected semiconductor light-emitting elements individually by a drive circuit according to a control pattern individually set for each of the selected semiconductor light-emitting elements ([0062]; furthermore a “drive circuit” is inherent for any electrically driven semiconductor laser device as some type of circuit is necessarily present to drive the laser or the laser would be inoperable).
Regarding claim 10, Iwahashi in view of Otsuka do not explicitly disclose the control pattern includes information in which at least a drive timing and a drive time of each of the selected semiconductor light-emitting elements are defined along a time axis. However, the Office takes Official Notice that the control pattern includes information in which at least a drive timing and a drive time of each of the selected semiconductor light-emitting elements are defined along a time axis is well known .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iwahashi in view of Otsuka, as applied to claim 1, in further view of Kwon (US 5561683), hereafter Kwon.
Regarding claim 2, Iwahashi further discloses that the semiconductor light emitting elements may have different beam directions (Figs. 34A-42B; Figs. 45 and 46). Iwahashi in view of Otsuka does not explicitly disclose a first beam projection direction of the first semiconductor light-emitting element and a second beam projection direction of the second semiconductor light-emitting element are different, and the first and second beam projection directions are set such that the target beam projection regions of the first and second semiconductor light-emitting elements substantially coincide with each other. However, Kwon discloses a first beam projection direction of the first semiconductor light-emitting element and a second beam projection direction of the second semiconductor light-emitting element are different, and the first and second beam projection directions are set such that the target beam projection regions of the first and second semiconductor light-emitting elements substantially coincide with each other (Fig. 6). The advantage is to provide high power output (col. 1 ll. 60). Accordingly, it would have been obvious to a prior to the effective filing date of the claimed invention to further modify Iwahashi in view of Otsuka with a first beam projection direction of the first semiconductor light-emitting element and a second beam projection direction of the second semiconductor light-emitting element are different, and the first and second beam projection directions are set such that the target .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of copending Application No. 16/433,127 (reference application 1) and claims 10-15 of copending Application No. 16/769,805 (reference application 2) in view of Iwahashi. 
Claim 1 of reference application 1 and claim 10 of reference application 2 require in a state that a virtual square lattice constituted by M1 (an integer of one or more)×N1 (an integer of one or more) unit configuration regions R each having a square shape is set on an X-Y plane in an XYZ orthogonal coordinate system defined by a Z-axis coinciding with a normal direction of the first surface and the X-Y plane, which includes X and Y axes orthogonal to each other and coincides with one surface of the phase modulation layer including the plurality of modified refractive index regions, the arrangement pattern is defined such that a gravity center G1 of the modified refractive index region positioned in a unit configuration region R(x, y) is separated from a lattice point O(x, y) as a center of the unit configuration region R(x, y) by a distance r in the unit configuration region R(x, y) on the X-Y plane, specified by a coordinate component x (an integer of one or more and M1 or less) in an X-axis direction and a coordinate component y (an integer of one or more and N1 or less) in a Y-axis direction, and a vector from the lattice point O(x, y) to the gravity center G1 is directed in a specific direction. The claims of reference applications 1 and 2 do not explicitly disclose the other elements of claim 1. 

Claim 2 is obvious or anticipated by claims 1-13 of reference application 1 or 10-15 of reference application 2 in view of Iwahashi in further view of Kwon.
Claims 3-10 are obvious or anticipated by claims 1-13 of reference application 1 or 10-15 of reference application 2 in view of Iwahashi.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 11031751 (reference patent 1), claims 1-8 of US Patent No. 11031747 (reference patent 2), or claims 1-6 of US Patent No. 10734786 (reference patent 3) in view of Iwahashi.
Claims 1 of reference patents 1-3 disclose in a state that a virtual square lattice constituted by M1 (an integer of one or more)×N1 (an integer of one or more) unit configuration regions R each having a square shape is set on an X-Y plane in an XYZ orthogonal coordinate system defined by a Z-axis coinciding with a normal direction of the first surface and the X-Y plane, which includes X and Y axes orthogonal to each other and coincides with one surface of the phase modulation layer including the plurality of modified refractive index regions, the arrangement pattern is defined such that a gravity center G1 of the modified refractive index region positioned in a unit configuration region R(x, y) is separated from a lattice point O(x, y) as a center of the unit configuration region R(x, y) by a distance r in the unit configuration region R(x, y) on the X-Y plane, specified by a coordinate component x (an integer 
However, Iwahashi a semiconductor light-emitting module (Title; Fig. 45; Fig. 46) comprising: a plurality of semiconductor ([0116]) light-emitting elements (Figs. 45 and 46 elements CH1-CH4; Fig. 46 elements CH) each having a first surface from which light is outputted (Fig. 1 element 20 where hvL is emitted) and a second surface opposing the first surface (Fig. 1 element 26); and a support substrate (Figs. 45 and 46 element 100) having a third surface (Fig. 45 and 46 element 100 where elements CH1-CH4 are placed), a fourth surface opposing the third surface (Fig. 43 shows an upper and lower surface of element 100), and a plurality of drive electrodes respectively corresponding to the plurality of semiconductor light-emitting elements (Figs. 45-46 elements CH1-CH4 and 100; Fig. 1 element 26; [0267] describes the chips being selectively driven; Fig. 1 shows the electrode on the bottom surface of the photonic crystal surface emitting layer. Accordingly, a person of ordinary skill in the art would understand support substrate 100 to have a plurality of drive electrodes in order to allow a plurality of PC-SELs to be mounted and selectively driven), the plurality of drive electrodes arranged on the third surface, the support substrate on which the plurality of semiconductor light-emitting elements are mounted on the third surface in a state where the second surfaces of the plurality of semiconductor light-emitting elements and the third surface face each other with the plurality of drive electrodes interposed therebetween (Figs. 45-46 elements CH1-CH4 and 100; Fig. 1 element 26; [0267] describes the chips being selectively driven; Fig. 1 shows the electrode on the bottom surface of the photonic crystal surface emitting layer. Accordingly, a person of ordinary skill in the art would understand support substrate 100 to have a plurality of drive electrodes in order to allow a plurality of PC-SELs to be mounted and selectively driven), wherein each of the plurality of semiconductor light-emitting elements 
Claim 2 is obvious or anticipated by claims 1-8 of reference patents 1 and 2 and claims 1-6 of reference patent 3 in view of Iwahashi in further view of Kwon.
Claims 3-10 are obvious or anticipated by claims 1-8 of reference patents 1 and 2 and claims 1-6 of reference patent 3 in view of Iwahashi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        03/26/2022